                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    VICTORIA DIVISION

 NICOLAS MARTINEZ              §
   Plaintiff,                  §
                               §
 vs.                           §                            C.A. No. 6:21-cv-00008
                               §
 Y.J. TRANSPORTATION, INC. AND §
 ARMAN MARKOSYAN               §
     Defendant.                §


                  DEFENDANT’S CERTIFICATE OF INTERESTED PARTIES

TO THE HONORABLE U.S. DISTRICT COURT JUDGE:

         COMES        NOW       Defendants,    Y.J.   TRANSPORTATION,              INC.    and    ARMAN

MARKOSYAN, and provide this their Disclosure Statement, pursuant to Rule 7.1 of the FEDERAL

RULES OF CIVIL PROCEDURE and Certificate of Interested Parties, and would respectfully show the

Court as follows:

         1. Defendant, Y.J. Transportation, Inc. is a California corporation with a financial interest in

             the outcome of this litigation.

         2. Arman Markosyan is an individual Defendant in this litigation and has a financial interest

             in its outcome.

         3. American Sentinel Insurance Company, an Arizona corporation, is the insurer for

             Defendants and has a financial interest in the outcome of this litigation.

         4. Nicolas Martinez is the Plaintiff in this litigation and has a financial interest in its outcome.

         5. Defendant, RSS Trucking is allegedly a California corporation with a financial interest in

             the outcome of this litigation.




633968.1 PLD 0018219 21541 KW
A supplemental disclosure statement will be filed upon any change in the information provided herein.

                                                      Respectfully submitted,

                                                      LORANCE THOMPSON




                                                      ____________________________
                                                      Roger D. Oppenheim, attorney-in charge
                                                      SBN: 15292400
                                                      Fed ID: 14206
                                                      Kathryn L. Ward
                                                      SBN: 20844500
                                                      Fed ID: 12153
                                                      2900 North Loop West, Suite 500
                                                      Houston, Texas 77092
                                                      Telephone: 713/868-5560
                                                      Facsimile: 713/864-4671
                                                      rdo@lorancethompson.com
                                                      kw@lorancethompson.com
                                                      ATTORNEY FOR DEFENDANTS,
                                                      Y.J. TRANSPORTATION, INC. AND
                                                      ARMAN MARKOSYAN

                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 8th day of March, 2021 a true and correct copy of the foregoing
instrument was served electronically, in person, by mail, by commercial delivery service, by fax, or
by email, to the following counsel of record:

David Hatcher
LAW OFFICES OF THOMAS J. HENRY
521 Star Street
Corpus Christi, Texas 78401
E-Mail: dhatcher-svc@thomasjhenrylaw.com

DEFENDANT RSS TRUCKING.
7826 Bellingham Ave.,
N. Hollywood, California, 91605
Via CMRRR




                                                     ___________________________________
                                                     Roger D. Oppenheim


633968.1 PLD 0018219 21541 KW
